                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA, STATE
OF CALIFORNIA, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF MASSACHUSETTS, and
STATE OF NORTH CAROLINA,

                              Plaintiffs,

                      v.                                   No. 2:20-cv-4096-GAM

LOUIS DEJOY, in his official capacity as United States
Postmaster General; RON A. BLOOM, in his official
capacity as Chairman of the Postal Service Board of
Governors; and the UNITED STATES POSTAL
SERVICE,

                              Defendants.



                                     [PROPOSED] ORDER

       This __ day of ___________, 2021, upon consideration of Plaintiffs’ Motion for

Summary Judgment (ECF No. 119), Defendants’ Cross-Motion for Summary Judgment (ECF

No. ___), the responses and replies filed by the Parties, the evidence and argument presented by

the Parties, and applicable law, it is hereby ORDERED that Plaintiffs’ Motion for Summary

Judgment is GRANTED and Defendants’ Cross-Motion for Summary Judgment is DENIED as

follows:

       1. Plaintiffs’ Motion for Summary Judgment is GRANTED.

       2. JUDGMENT is ENTERED for Plaintiffs Commonwealth of Pennsylvania, State of
          California, State of Delaware, District of Columbia, Commonwealth of
          Massachusetts, State of Maine, and State of North Carolina, and against Defendants
          Louis DeJoy, in his official capacity as United States Postmaster General, Ron A.
          Bloom, in his official capacity as Chairman of the Postal Service Board of Governors,
          and the United States Postal Service, on Counts I and II of Plaintiffs’ complaint.
3. Counts III and IV of Plaintiffs’ complaint are DISMISSED WITHOUT PREJUDICE
   as moot.

4. It is DECLARED that Defendants exceeded their authority and acted in violation of
   39 U.S.C. §§ 101, 403, and 3661 through their actions in and around July 2020
   relating to cost-cutting efforts, including but not limited to their efforts to eliminate
   late and extra trips, for which they failed to seek an opinion from the Postal
   Regulatory Commission, as well as their implementation of work-hour reduction
   strategies and “do-it-now” strategies.

5. Defendants Louis DeJoy, in his official capacity as United States Postmaster General,
   Ron A. Bloom, in his official capacity as Chairman of the Postal Service Board of
   Governors, and the United States Postal Service, and their agents, designees, and
   subordinates, as well as any person acting in concert or participation with them, are
   hereby PERMANENTLY ENJOINED from:

   a. Implementing and enforcing the July 2020 initiative to eliminate late and extra
      trips, including but not limited to the directive designating all extra trips and
      Postal Service-caused late trips unauthorized contractual commitments;

   b. Implementing and enforcing any effort to prohibit or eliminate late and extra
      trips—including any directive designating late and extra trips unauthorized
      contractual commitments—without first obtaining an advisory opinion from the
      Postal Regulatory Commission, as required by 39 U.S.C. § 3661; and

   c. Implementing and enforcing any work-hour reduction strategy, “do-it-now”
      strategy, or similar strategy or initiative to cut costs without first:

           1) Giving the highest consideration to the expeditious collection,
              transportation, and delivery of important letter mail, including first-class
              mail and other important letter mail;

           2) Ensuring, prior to implementing any such strategy or initiative and after
              conducting an analysis or pilot program, that such strategy or initiative
              will not negatively impact the ability of the Postal Service to provide
              adequate and efficient postal services and to meet service standards and
              service performance targets, taking into consideration current and near-
              future events that are impacting, or may impact, Postal Service operations;
              and

           3) Clearly and consistently communicating the strategy or initiative to the
              relevant field offices and/or Postal Service employees.

6. Defendants Louis DeJoy, in his official capacity as United States Postmaster General,
   Ron A. Bloom, in his official capacity as Chairman of the Postal Service Board of
   Governors, and the United States Postal Service, and their agents, designees, and
   subordinates, as well as any person acting in concert or participation with them,
   SHALL:

                                          2
a. Utilize late and extra trips as necessary to meet service standards and service
   performance targets and to minimize mail delays;

b. Inform all relevant Postal Service employees (i.e., all Postal Service employees
   who are in any way involved, or who were involved prior to July 2020, in
   decisions to request or approve the holding of a truck or the scheduling of an extra
   trip) that holding a truck or ordering an extra trip no longer constitutes an
   unauthorized contractual commitment; and

c. Inform all relevant Postal Service employees (i.e., all Postal Service employees
   who are in any way involved, or who were involved prior to July 2020, in
   decisions to request or approve the holding of a truck or the scheduling of an extra
   trip) that the use of late and extra trips is authorized, permissible, and encouraged
   when necessary to meet service standards and service performance targets or to
   minimize mail delays.




                                  ____________________________
                                  Gerald Austin McHugh
                                  United States District Judge




                                     3
